Case 5:20-cv-05040-TLB Document 22 Filed 10/21/20 Page 1 of 2 PagelD #: 137

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

KIAUNCE HOLIDAY PLAINTIFF
V. CASE NO. 5:20-CV-05040

JON BECKHAM, Karas Medical,
Washington County Detention Center DEFENDANT

OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se and in forma pauperis. Plaintiff was incarcerated in the
Washington County Detention Center when he filed this case. Plaintiff is no longer
incarcerated.

On August 26, 2020, the Defendant filed a Motion for Summary Judgment (Doc.
17). That same day, an Order (Doc. 20) was entered directing Plaintiff to file a response
to the Motion for Summary Judgment by September 16, 2020. Plaintiff was advised that
failure to respond to the Order would subject the case to dismissal. Plaintiff did not file
a summary judgment response.

On September 21, 2020, a Show Cause Order (Doc. 21) was entered. Plaintiff
was given until October 13, 2020, to show cause why the case should not be dismissed
based on his failure to submit a summary judgment response. Plaintiff was advised that
failure to respond to the Show Cause Order would subject the case to dismissal. Plaintiff
did not respond to the Show Cause Order.

To date, Plaintiff has not filed a response to the Motion for Summary Judgment or
to the Show Cause Order. He has not requested an extension of time to file his

responses. No mail has been returned as undeliverable. Plaintiff has failed to comply

1
Case 5:20-cv-05040-TLB Document 22 Filed 10/21/20 Page 2 of 2 PagelD #: 138

with the Court’s Orders (Docs. 20 & 21).

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiffs failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), Plaintiffs Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,

his failure to obey the orders of the Court, and his failure to comply with Local Rule

5.5(c)(2). gb

IT IS SO ORDERED on this f [aay of October, puP0.

 

 
